Title: From George Washington to Betty Washington Lewis, 13 September 1789
From: Washington, George
To: Lewis, Betty Washington


          
            My dear Sister,
            New York, September 13th 1789
          
          Colonel Ball’s letter gave me the first account of my Mother’s death—since that I have received Mrs Carter’s letter written at your request—and previous to both I was prepared for the event by some advices of her illness communicated to your Son Robert.
          Awful, and affecting as the death of a Parent is, there is consolation in knowing that Heaven has spared ours to an age, beyond which few attain, and favored her with the full enjoyment of her mental faculties, and as much bodily strength as usually falls to the lot of four score. Under these considerations and a hope that she is translated to a happier place, it is the duty of her relatives to yield due submission to the decrees of the Creator—When I was last at Fredericksburg, I took a final leave of my Mother, never expecting to see her more.
          It will be impossible for me at this distance, and circumstanced as I am, to give the smallest attention to the execution of her will. nor indeed is much required if, as she directs, no security should be given or appraisement made of her estate; but that the same should be allotted to the Devisees with as little trouble and delay as may be. How far this is legal I know not—Mr Mercer can, and I have no doubt would, readily advise you, if asked, which I wish you to do. If the ceremony of inventorying appraising, &ca can be dispensed with, all the rest, (as the will declares, that few or no debts are owing) can be done with very little trouble—Every person may in that case immediately receive what is specifically devised.
          The Negroes who are engaged in the crop, and under an Overseer must remain I conceive on the Plantation until the crop is finished (which ought to be as soon as possible) after

which the horses, stock of all sorts, and every species of property, not disposed of by the will, (the debts, if any, being first paid) must by law be equally divided into five parts, one of which you, another my Brother Charles, and a third myself, are entitled to—the other two thirds fall to the share of the children of our deceased Brothers Samuel and John. Were it not that the specific legacies which are given to me by the Will are meant, and ought to be considered and received as mementos of parental affection, in the last solemn act of life, I should not be desirous of receiving or removing them, but in this point of view I set a value on them much beyond their intrinsic worth. Whilst it occurs to me, it is necessary it should be known that there is a fellow belonging to that estate now at my house, who never stayed elsewhere, for which reason, and because he has a family I should be glad to keep him—He must I should conceive be far short in value of the fifth of the other negroes which will be to be divided, but I shall be content to take him as my proportion of them—and, if from a misconception either of the number or the value of these negroes it should be found that he is of greater value than falls to my lot I shall readily allow the difference, in order that the fellow may be gratified, as he never would consent to go from me.
          Debts, if any are due, should be paid from the sale of the crops, Plantation utensils, Horses and stock; and the sooner an account is taken of the latter and they can conveniently be disposed of, the better it will be for two reasons; first because the Overseer (if he is not a very honest Man) may take advantage of circumstances, and convert part of these things to his own use—and secondly because the season is now fast approaching when without feeding (which would lessen the sale of the corn and fodder) the stock will fall off, and consequently sell to a disadvantage. Whether my Mother has kept any accounts that can be understood is more than I am able to say—If any thing is owing to her it should be received—and, if due from her, paid after due proof thereof is made—She has had a great deal of money from me at times, as can be made appear by my books, and the accounts of Mr L. Washington during my absence—and over and above this has not only had all that was ever made from the Plantation but got her provisions and every thing else she thought proper from thence. In short to the best of my recollection 

I have never in my life received a copper from the estate—and have paid many hundred pounds (first and last) to her in cash—However I want no retribution—I conceived it to be a duty whenever she asked for money, and I had it, to furnish her notwithstanding she got all the crops or the amount of them, and took every thing she wanted from the plantation for the support of her family, horses &ca besides.
          As the accounts for or against the Estate must not only from the declaration in the will, but from the nature of the case, be very trifling and confined I should suppose to the town of Fredericksburg, it might be proper therefore in that paper to require in an advertisement all those who have any demands to bring them in properly attested immediately, and those who are owing to pay forthwith: The same advertisement might appoint a day for selling the stock, and every thing, excepting Negroes, at the plantation, that is not devised by the will, as it will be more convenient I should suppose for the heirs to receive their respective dividends of the money arising from the sales than to be troubled with receiving a cow, a calf, or such like things after the debts (which must be the case) have been first paid. It might be well in fixing the day of sale, to consult the Overseer, to know when the business of the plantation will admit the Cart, Team, and Utensils to be taken from it.
          As the number of articles to be sold cannot be many and will be of small value, I think they had better be sold for ready money and so advertised, for though they would fetch more on credit, there would more than probable be bad debts contracted, and at any rate delay, if not law suits before the money could be collected, and besides if there are debts to be paid money will be wanted for the purpose, and in no way can be so readily and properly obtained as by a ready money sale, and from the crops.
          If you think this business will be too troublesome for you with the aid of your sons—Mr Carter and Colonel Ball—who I am persuaded will give each of us assisstance, and you will let me know it, I will desire Major George Washington to attend.
          As the land at the Little-falls Plantation goes to Mr Bushrod Washington he should be apprised in time of the breaking of it up, otherwise there may be injury to the houses and fencing if

left without some person to attend to them. Have particular care taken of her papers, the letters to her &ca.
          I should prefer selling the houses and lotts on which my Mother lived to renting of them—and would give a year or two years credit to the purchasers paying interest—and not being acquainted with the value of lotts in Fredericksburg, I would leave the price to any three indifferent and impartial Gentlemen to say what they are worth, and that sum I will take.
          If they cannot be sold and soon I would rent them from year to year to any orderly Tenant on a moderate rent—If they are not disposed of on sale or by tennanting before the weather gets cool the paling will, I expect, be soon burnt up.
          Give my love to Mrs Carter and thank her for the letter she wrote to me—I would have done this myself had I more time for private correspondencies. Mrs Washington joins in best wishes for her, yourself, and all other friends, and I am, with the most sincere regard, Your affectionate Brother
          
            G. Washington
          
        